Title: Pennsylvania Assembly: Reply to the Governor, 14 May 1756
From: Pennsylvania Assembly
To: 


When Franklin returned to Philadelphia from Virginia in early May, he found the province at war with the Delaware Indians and the Assembly summoned two weeks ahead of the date to which it stood adjourned to consider further measures of defense, especially for the counties west of the Susquehanna where continuing Indian attacks had raised a clamor against inaction at Philadelphia. Governor Morris’ message of May 9 from Harris’s Ferry, where he had gone to deal with matters of defense, was read in the Assembly on the 11th and the next day referred to a committee of seven including Franklin for reply. Morris emphasized the distressed condition of the western counties, the failure of the Militia Act to assist materially in their defense, and the necessity of an embargo to prevent badly needed provisions from reaching the considerable French forces gathering for the expected summer assault on the British colonies. The reply printed here was brought in on May 13 and approved the next day; the Assembly ordered it to be carried to the governor at Harris’s Ferry by representatives from York and Cumberland Counties.
 
May it please the Governor
[May 14, 1756]
Being met in Pursuance of the Governor’s Call, we are concerned that he cannot be at Philadelphia at the Time he appointed, since the transacting Publick Business with him at so great a Distance, must be attended with many Difficulties and Inconveniences.
As by the Care of the Governor and the Commissioners for disposing of the Sixty Thousand Pounds by us granted for His Majesty’s Service, the Frontier of this Province is now in a better State of Defence than that of any other Colony on the Continent, being guarded by a Line of Forts at no great Distance from each other, all strongly garrisoned; and the Soldiery, in Pay of this Government, if they were at first remiss in their Duty, are now reduced to due Obedience and Discipline, by our extending hither at our last Sitting the Act of Parliament for punishing Mutiny and Desertion; we cannot but hope the distressed Inhabitants of the Counties of York and Cumberland, may, by the Blessing of God on those Means, become more secure in their Settlements, and their late Fears and Apprehensions be considerably abated. Especially as we understand there are in the interior Counties many formed Companies, as yet unemployed, who are ready to enter into the Service, and march to the Frontier, whenever the Government shall think fit to call for them, and a considerable Sum is still in the Hands of the Commissioners, wherewith the Expence might be defrayed. The Marching of the Militia to the Frontier on every Alarm we conceive would be less effectual for its Defence, and much more expensive and burdensome to the People, than their Proportion of a Tax for the Maintenance of Standing Guards. We have indeed had little Experience of a Militia in this Province, and a Law for regulating it was a new Thing to us; it is therefore very possible that our first Essay of that Kind may have Defects and Imperfections. But as the Governor did not point them out, when we presented the Bill, and he gave it his Assent, and they have not since occurred to us, all we can say on that Head, at present, is, that whenever he shall think fit to send us down such supplementary Amendments as he conceives will make it a good Law, and effectual to answer its Purposes, we will take them into serious Consideration. This the Governor may possibly be ready to do by the Time to which we stood adjourned, now not far distant.
We have herewith sent a Bill for prohibiting the Exportation of Provisions or Warlike Stores from this Province, which we hope will meet with the Governor’s Concurrence, being in Conformity with the Law lately passed in the Colony of New-York. But as all Restrictions laid upon such Exportations by the Legislature of this Province must be rendered altogether ineffectual, as great Quantities of the Produce thereof may be exported through the Three Lower Counties, not subject to our Laws, unless they are laid under the same Restrictions within that Government, we have referred the Continuance of our Law to such future Act as the Governor and Assembly of those Counties shall pass for that Purpose. We apprehend a strict Compliance with this Law will be of great Service to the British Interest, and therefore earnestly recommend it to the Governor to use his utmost Endeavours, that this Act, when it shall have received his Assent, may be effectually carried into Execution.
As the Season requires the present Attendance of many of the Members at their Plantations, they propose to adjourn this Day to the Time of their former Adjournment, the Twenty-fourth Instant; when they hope the Affairs the Governor is at present engaged in, may be in such a Situation as to permit his Return to meet them in Philadelphia.
